Citation Nr: 0717094	
Decision Date: 06/08/07    Archive Date: 06/18/07	

DOCKET NO.  04-38 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for chronic T-cell lymphoma 
(mycosis fungoides).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1979 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Anchorage, Alaska, that denied entitlement to the 
benefit sought. 

It appears that there is an outstanding issue with regard to 
reimbursement of unauthorized medical expenses.  This matter 
will be decided by the Board at a later date. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.

2.  The veteran's lymphoma was first documented a number of 
years following service discharge and there is no competent 
medical evidence relating the lymphoma to the veteran's 
active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic T-cell lymphoma (mycosis fungoides) are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100-5102, 5103A, 5106, 
5107, 5126 (West 2002 & Supp)) imposes obligations on VA in 
terms of its duties to notify and assist in the development 
of their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, including 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As indicated by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the VCAA applies to all five elements of a 
service connection claim.  Those five elements are:  (1) 
veteran status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will help in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.

A review of the evidence of record reveals that VA has 
essentially satisfied these mandates.  In a January 2003 
communication she was informed of the evidence that was sure 
to establish entitlement to service connection.  She was 
informed what information or evidence was needed from her and 
what she could do to help with the claim.  In a January 2004 
communication she was informed that medical records from a 
facility in Bradenton, Florida, had not been received.  In 
another communication dated in February 2005, she was 
informed that in November 2004 evidence had been requested to 
assist with her appeal.  She was told that not all evidence 
needed had been received.  Communications from those 
facilities were received in March 2005.  Additionally, she 
has submitted more evidence through her accredited 
representative in order that the Board might review them 
directly.

The record shows that she has not been provided with 
information regarding the degree of disability or the 
effective date of any disability for which service connection 
might be established, as required by Dingess, but the Board 
finds this to be harmless, in light of the fact that the 
claim is being denied and there is therefore no need for 
consideration of the questions as to the degree of disability 
or the effective date of a disability award.

With regard to the duty to assist the appellant in the 
development of her claim, medical records from different 
sources, including private and VA facilities, have been 
obtained and associated with the claims file.  The service 
medical records are also in the claims folder.  

Although an examination or an opinion was not obtained in 
connection with the claim for service connection, the Board 
finds that VA was not under an obligation to provide such an 
examination, as it is not necessary to make a decision on the 
claim.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on a claim when the 
record (1) contains competent evidence that a claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active service; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A 
(d).  Here, the evidence does not indicate a causal 
connection between chronic T-cell lymphoma and the veteran's 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003)  (VA was not required to provide the veteran with 
a medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  The 
veteran has not brought forth evidence, other than her own 
statements and those of lay acquaintances and relatives, 
suggestive of a causal connection between any current 
lymphoma and her active service.  She has been informed that 
she needs medical evidence indicating a causal relationship 
between any current lymphoma and service, and she has not 
provided such evidence.

In view of the foregoing, the Board finds that all reasonable 
efforts were made by VA to obtain the evidence necessary to 
substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim at 
this time, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(d).

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting in disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including lymphoma, are 
manifested to a compensable degree of 10 percent or more 
within the first year following separation from service, 
service connection will be presumed for the condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  If the veteran fails to demonstrate any one 
element, denial of service connection will result.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

The Board notes that as a lay person, the veteran does not 
qualify to opine on matters requiring medical knowledge such 
as the etiology of any current lymphoma.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

The veteran essentially claims that she had problems with her 
skin in 1983 and in 1984.  She asserts that she was first 
treated for the early stages of her condition within the 
first year of her discharge from service.  In addition to her 
own statements, she has submitted copies of lay statements 
from friends to the combined effect that she had open sores, 
rashes, and other skin problems in 1983 that became larger 
and more widespread over time.  The combined effect from the 
statements from these individuals is that after a number of 
years, her condition was diagnosed as cutaneous T-cell 
lymphoma, otherwise known as mycosis fungoides.  However, as 
noted above, while the appellant and her friends have made a 
claim of a nexus between the current lymphoma and service, as 
lay persons they are not competent to express opinions as to 
medical causation, as none of them has claimed, nor has it 
been shown, that any is a medical expert capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
cutaneous T-cell lymphoma.  A review of the medical evidence 
of record shows that cutaneous T-cell lymphoma was first 
documented in 1998.  This was a time within 15 years 
following service discharge.  The initial documentation of 
the presence of eczema was in 1989, again a time within 5 
years following service discharge.  The medical evidence 
includes a March 1998 statement from a private physician who 
indicated that the veteran had recently been diagnosed with 
mycosis fungoides of the skin.  It was reported she had been 
having eczematous lesions over her body for which she was 
being treated as eczema "for the last couple of years..."  It 
was indicated that a recent biopsy had revealed mycosis 
fungoides.  

Additional evidence includes the report of an examination by 
a physician in Reno, Nevada, in November 2000, at which time 
the veteran reported she had been diagnosed with mycosis 
fungoides in 1998.  Testing resulted in findings compatible 
with T-cell lymphoma.  The veteran stated that she had what 
she called eczema for about 10 years before a diagnosis was 
made.  The treatment records place the onset of the eczema 
then at the late 1980's, again a time several years following 
service discharge.  The Board notes that the fact the record 
does not reflect the veteran made complaints regarding, or 
sought treatment for skin problems until at least several 
years following service discharge, weighs against the finding 
of a nexus between her current lymphoma and her active 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The veteran herself has not submitted or identified 
any medical opinion or medical evidence indicating a causal 
relationship between service and the development of her T-
cell lymphoma.  The Board appreciates that she believes that 
her lymphoma is associated with her several years of active 
service, but the fact remains that there is no medical 
opinion of record linking her currently diagnosed lymphoma to 
her active service.  Accordingly, because she has not 
established a nexus between the currently diagnosed lymphoma 
and her active service, the Board has no choice but to deny 
the claim.  

The Board recognizes the veteran has submitted an Internet 
article about mycosis fungoides.  However, this is not 
persuasive in that the article pertains to the condition 
generally, and not to the veteran's specific situation.


ORDER

Service connection for chronic T-cell lymphoma (mycosis 
fungoides) is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


